Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification, Claim, and Title

	The claim statement is objected to. The claim statement must be in formal terms. The use of parenthesis within the claim is not permitted. MPEP 1503.01 Section III. Since the title is for a Sponge (Household), it is recommended that the specification and claim be amended with a title that reads as follows:

--Household Sponge-- 

Rejection Under 35 U.S.C. § 112

The claim is rejected under 35 U.S.C. 112 (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling because the drawings do not clearly show the Sponge. 

The shape of outer line of the interior hill shapes is not consistent between Figure 1.1 and 1.2. The shape is flat and straight immediately next to the upper shape in Figure 1.2. But the same area shown in Figure 1.1 is curved. See below.


    PNG
    media_image1.png
    337
    734
    media_image1.png
    Greyscale


The shapes at the protruding corner of the sponge are inconsistent and open to multiple interpretations. The perspective view shows the shapes along the top differently than the front view. In these shapes in the front view, the sides closest to the interior are shown parallel to the sides of the interior sponge. But the perspective view shows these sides as curving upwards. This implies that these shapes have a curving upper surface, but if this is the case, there is no similar curve shown in any of the side views. There is no shape shown at all in the side views which implies that these shapes are flat or curve downwards into the surface of the sponge. See above.

The opposing shapes on the back of the sponge are open to conjecture. It could be construed that these shapes are flat or curve into the surface of the sponge. There is no perspective or sectional view of this area to show the three-dimensional nature of these shapes. It is recommended that these shapes be rendered in broken line and broken line statement added to the specification. See OA Appendix.

There is a line that runs along the sides of the sponge in most of the figures but this line is not shown in the perspective view. See OA Appendix.

The hill shapes are inconsistently drawn between the views. These shapes along the front of the sponge, 1.2, do not align with the other views 1.4-1.5. For example, the top of the hill to the left on Figure 1.2 is to the right of the top shown in Figure 1.4. In another example, the right side of the valley of the hill is not aligned between Figures 1.2 and 1.4, See OA Appendix.

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).   If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.

The corrected drawings must not contain new matter (35 U.S.C. § 132; 37 CFR 1.121). 


Conclusion

The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button.

The title and specification are objected to. The claim stands rejected under 35 U.S.C. 112 (a) and (b).

The necessity for good drawings in a design patent application cannot be overemphasized. As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture. Drawings must contain sufficient views to constitute a complete disclosure of the claim. Appropriate and adequate surface shading should be used to show the character and contour of the surfaces represented, 37 CFR 1.152.  An insufficient drawing may be fatal to validity (35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph). Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application.

When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. YEH whose telephone number is (571) 270-0231. The examiner can normally be reached on M-F, 10:00am – 7:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to visit the USPTO website at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, ERIC L. GOODMAN is the Supervisory Primary Examiner and can be reached on (571) 272-4734. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, visit the USPTO website at http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN R YEH/Primary Examiner, Art Unit 2919